Title: To James Madison from Thomas Aborn, 18 August 1801 (Abstract)
From: Aborn, Thomas
To: Madison, James


18 August 1801, Warwick, Rhode Island. Acknowledges receipt of JM’s letter enclosing his commission as vice commercial agent for Cayenne. Sends required bond.
 

   RC (DNA: RG 59, CD, Cayenne, vol. 1). 1 p.; docketed by Wagner as received 26 Aug., with his notation: “for the Secretary of state’s approbation.” Enclosure not found.


   Aborn had probably received a copy of JM’s 10 June 1801 standing instructions to consuls and vice-consuls (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:288–89).


   A full transcription of this document has been added to the digital edition.
